It is a particular pleasure for me. Sir, to convey to you our warm congratulations and our best wishes for success on the occasion of your election to the presidency of the General Assembly at its fortieth session.
At the request of the President of the Socialist Republic of Romania, Nicolae Ceausescu, I wish to set out the position, assessments and thoughts of our President and of Romania on some of the items on the agenda of this Assembly session.
This year, the international community celebrated the fortieth anniversary of the end of the Second World War, the bloodiest military confrontation in the history of mankind. It cost so many human lives and caused huge material destruction. Today when we examine the causes of that great world conflagration, it is clearer than ever that it was possible for war to break out because of a lack of unity and firmness on the part of peoples and realistic democratic forces in the face of the expansionist policy of fascism, which was aimed at world domination. He must never forget that the great victory over fascism was possible precisely because of the creation of a broad anti-Fascist coalition and because of the scores of peoples which were committed to the struggle and which rose up resolutely to defend their freedom and independence and to crush the Hitlerite war machine.
Learning the harsh lessons of history, the world's peoples - including the Romanian people, which has been particularly active - have acted with firmness and have succeeded for 40 years in preventing the outbreak of a new major conflagration on our planet.
However, it should be added that during the four decades since the end of the war, the international situation has been marked by a series of grave and complex developments which have given rise to mistrust and tension in relations among States. Although late last year and during the course of the present year some positive developments occurred, other developments in the international situation since the last session of the General Assembly show that the danger persists.
Under these circumstances nothing could be more important than rallying the efforts of the United Nations, of all peoples and of all peace-loving forces to halt the dangerous course towards tension and war, towards the nuclear precipice, and to resume and strengthen the policy of detente, co-operation and peace. Thus it is more than ever necessary to act with all our might to defend the supreme right of all peoples to life, peace and a free and dignified existence. Pride of place in this effort belongs to the United Nations, which was created 40 years ago precisely to contribute to building a better and more just world, without weapons and without war.
That is why Romania is committed to promoting a wide-ranging policy of dialog and international relations aiming at constructive solutions of the major problems facing mankind. This is a policy of principle, of broad co-operation with all States in the world, regardless of their social systems, a policy of supporting the struggle for liberation and national independence, and a policy which favors detente and peace. Romania has worked and continues to work consistently to base its relations with all States on the principles of full equality of rights, respect for national independence and sovereignty, non-interference in the internal affairs of other States, mutual advantage, and the renunciation of force and the threat of force, and to affirm those principles in international life. We firmly believe that only such a policy, along with close co-operation and a strengthening of the independence of every nation and of peace in the world, can guarantee the realization of the aspirations of all the world's peoples to freedom, a better life, and progress.
This session of the General Assembly is taking place in a particularly serious and complex international situation. The arms race, first and foremost the nuclear-arms race, is reaching unprecedented proportions; this continues to increase the threat of another world war, which would inevitably become a nuclear catastrophe leading to the destruction of the very conditions of life on earth.
Never in mankind's long history has such a threat hovered over civilization and over the life and freedom of peoples. Therefore, in the opinion of Romania and of President Nicolae Ceausescu the fundamental issue of our time is that of halting the arms race, especially the nuclear-arms race, and proceeding to disarmament, eliminating all nuclear weapons, ceasing all actions to militarize outer space, and defending and consolidating peace.
The policy of force and the threat of force, and of consolidating and carving out spheres of influence continues with intensity. Armed conflicts and hotbeds of tension persist in various parts of the world. Moreover, the world economic crisis, which in one way or another has affected every State in the world, has further worsened the situation of the developing countries and has broadened the gap separating those countries from the developed countries.
Since the 1982 special session of the General Assembly devoted to disarmament, the situation in the field of weaponry has moved in a direction contrary to that advocated in the conclusions and documents adopted at that session and contrary to the legitimate hopes of peoples. The arms race continues at an ever more frantic pace; military expenditures have increased every year; efforts to develop and manufacture new types and systems of weapons, including nuclear weapons with ever greater destructive capacities, have intensified; and attempts are being made to militarize outer space.
There has been a particular worsening of the situation in Europe because of the deployment by the United States of America of intermediate-range missiles in some Western countries and because of the consequent nuclear countermeasures taken by the Soviet Union.
Like other countries, Romania welcomed the start of Soviet-American negotiations in Geneva. As is known, the two rounds of talks that have taken place thus far have led to no concrete results. During this period the deployment of new nuclear weapons in Europe has continued, and this has only increased the nuclear danger still further.
An encouraging fact in this regard is constituted by the measures adopted by the Soviet Union regarding the moratorium on the deployment of some nuclear weapons until the autumn of this year and the cessation of nuclear tests until the end of the year, as well as the statement that if the United States of America were to adopt similar measures it would be possible to extend the cessation of nuclear tests and conduct negotiations with a view to the complete renunciation of such tests. We expect from the United States a positive reply to these initiatives and the submission of new proposals designed to reduce and then eliminate nuclear weapons and to halt the militarization of outer space. Mere statements are not enough; real, concrete actions are needed to prove the seriousness of the statements, to prove that there is a willingness to take the path toward the elimination of the nuclear danger.
The fact that there will be a meeting next November between the General-Secretary of the Central Committee of the Communist Party of the Soviet Union, Mikhail Gorbachev, and the President of the United States of America, Ronald Reagan, is without any doubt a positive event. That meeting could, in Romania's opinion, promote the achievement of positive results in the Soviet-American negotiations in Geneva.
We do feel, however, that halting the arms race, particularly the nuclear-arms race, and proceeding to disarmament requires that the European countries should not wait passively for the outcome of the Soviet-American negotiations and of the forthcoming meeting between the leaders of the two countries. Quite to the contrary, those States - and, in the first place, those that are members of the North Atlantic Treaty Organization (NATO) and the Warsaw Treaty Organization - must shoulder a greater direct responsibility and must intensify their actions to lead the two great nuclear Powers to act concretely to achieve a mutually acceptable agreement on nuclear weapons and on preventing the militarization of outer space and, as a result, to reach the appropriate agreements to that end during their meeting in November.
It is in the interest of the peoples of the continent, and indeed of all the peoples of the world, to intensify the efforts and the actions designed to halt the deployment of new nuclear weapons in Europe and to proceed to the withdrawal of those already in place and then to the complete elimination of all nuclear weapons, to the cessation of nuclear tests and to the renunciation of any action towards the militarization of outer space.
More than ever before it is now necessary that all Governments, all Heads of State, all political forces act before it is too late to save mankind from nuclear catastrophe.
Romania is in favor of and acts resolutely towards the success of the work of the Stockholm Conference on Confidence and Security-Building Measures and on Disarmament in Europe, and towards the beginning of effective negotiations to bridge the positions and reach an appropriate agreement. At the same time, we believe that the proposals made during the Vienna negotiations on the reduction of armaments and armed forces in Central Europe are a good basis for ensuring without delay an initial agreement acceptable to all parties.
In our opinion, the Geneva Conference on Disarmament must act constructively; it must consider the existing proposals with a view to overcoming the stalemate in the negotiations and achieving agreement on questions such as the prevention of nuclear war, the prohibition of all nuclear tests, the prevention of the spreading of the arms race to outer space, and the prohibition of the development and production of chemical weapons and the destruction of the stockpiles of such weapons.
We attach special importance to the establishment of nuclear-weapon-free zones in various regions of the world as an important component of the policy of disarmament and security. In that spirit, we act to promote an active policy to ensure the broad development of relations with all Balkan States, both bilaterally and multilaterally, and the transforming of that region into a zone of good neighborliness, co-operation and peace, free of nuclear weapons and foreign bases. Similarly, we support the establishment of such zones in the northern and central part of the continent as well as in other regions of the world.
To halt the arms race it is necessary to take consistent action for the freezing and reduction of military budgets. It must be understood that with the level reached by existing armaments the question of the lack of balance of forces is irrelevant. Balance must be achieved not through new weapons or new military expenditures, but through a reduction in the existing ones to the lowest possible level, and, in general, through the elimination of nuclear and other weapons of mass destruction. We believe that on the basis of the decision adopted by the Conference on Disarmament in 1985, we can through common efforts contribute to the acceleration and then the successful completion of the process of the formulation of principles on the freezing and reduction of military expenditures, with a view to starting concrete negotiations to bring about international agreements in this field.
 Halting the arms race and proceeding to the reduction of military expenditures could create conditions that would make possible the allocation of large financial, material and human resources to the solution of the serious problems faced by the developing countries. That could not but exert a positive impact on the entire world economy, favoring the expansion of international co-operation and of economic and political stability throughout the world.
In the general context of measures aimed at halting the arms race and proceeding to disarmament, we regard as of particular importance the cessation of the arms race in outer space. The misuse, without any control, of outer space -the heritage of mankind as a whole - is a serious danger for the peoples. We therefore think that it is necessary to stop any action designed to use outer space for military purposes, and to reach a general regulation of the use of outer space for peaceful purposes only. The question of the non-militarization of outer space must be solved appropriately within the context of the process designed to intensify international co-operation in the use of outer space for peaceful purposes. In the spirit of that position of principle, we support the proposals put forward by the Soviet Union concerning the peaceful use of outer space, including the convening of an international conference and the establishment of an international organization to that end.
In the light of the importance of nuclear disarmament, of general disarmament, of ensuring peace, the President of the Socialist Republic of Romania recently addressed a further appeal to all responsible political elements and to the peoples of the entire world to combine their efforts and, irrespective of social systems or political, philosophical or religious convictions, to act - before it is too late -to put an end to the dangerous trend of events towards nuclear catastrophe, to save mankind from destruction, to ensure that our peoples and mankind as a whole have the right to free development and to use the discoveries of science and human knowledge solely for peaceful purposes, for the well-being, freedom, independence, and happiness of each nation.
Romania,, which is firmly in favor of reviving the policy of detente, believes that it is necessary to do everything possible to eliminate existing conflicts and settle all disputes between States solely through negotiations.
Romania has firmly and consistently declared its support for a just and lasting peace in the Middle East on the basis of the withdrawal of Israeli troops from the Arab territories occupied since the 1967 war, recognition of the right of the Palestinian people to self-determination and to create their own State and guarantees of the independence, sovereignty and security of all States in the region. To that end, our country firmly and consistently supports the convening of an international conference, under the auspices of the United Nations and with the participation of all the parties concerned, including the Palestine Liberation Organization, as well as the Soviet Union, the United States of America, and other States which could contribute constructively to the establishment of peace in that region. We feel that it is particularly important to enhance the role of the Secretary-General in the achievement of that goal and to involve him more actively in the establishment of a just and lasting peace in the Middle East.
The worsening of the situation in Lebanon is a cause of deep concern. We favor broad reconciliation of the internal political forces with a view to ensuring the unity, independence, sovereignty and territorial integrity of Lebanon.
At the same time, we must express our concern at the continuing war between Iran and Iraq, which is causing both peoples immense human and material losses. We favor the immediate cessation of military hostilities, the withdrawal of troops by both sides to within the internationally recognized borders that existed before the outbreak of the conflict and the initiation of negotiations aimed at the peaceful settlement of the problems between those two neighboring States. This would be in the interest of the two countries and peoples and of peace and stability in that region and throughout the world.

With regard to the Korean question, Romania reaffirms its solidarity with the Democratic People's Republic of Korea and its active support for the position and initializes it has taken and for its political and diplomatic efforts aimed at the peaceful, democratic and independent unification of the country.
Romania actively supports the liberation struggle of the peoples and their efforts to consolidate their national independence and completely eliminate colonialism. In this spirit, we support the struggle of the Namibian people, under the leadership of the South West Africa People's Organization (SWAPO), to gain their independence and ensure the implementation of Security Council resolution 435 (1978).
We strongly condemn the new repressive measures taken by the South African authorities against the black population and their blatant armed intervention and aggression against Angola and other neighboring States. We support the proposals of the African countries regarding the adoption by the United Nations of effective measures to put an end for ever to the racist policy of apartheid.
Generally speaking, in the light of the numerous existing conflicts, which maintain and increase the seriousness of the international situation, we feel that it is high time for the United Nations to undertake with greater determination new measures and initiatives to resolve these conflicts by peaceful means, by negotiation.
It is in this spirit that, on the instructions of the President of the Socialist Republic of Romania we propose that the General Assembly of the United Nations address a solemn appeal to all States involved in military conflicts to cease hostilities immediately and move towards the solution of their problems through negotiations. We propose that with a view to the organization of such talks, the General Assembly request the Security Council to appoint special representatives. We propose, further, that all States should make a solemn commitment to comply with the obligation not to resort to the use or threat of use of force, not to interfere in any way whatsoever in the internal affairs of other States and to resolve all situations of conflict and tension by means of negotiations.
The adoption of such an appeal and such a solemn commitment would testify to the political will of all States to respect the United Nations Charter and would be a clear contribution to the policy of promoting detente, improving the international situation, strengthening trust among nations and promoting disarmament, independence, co-operation and peace.
There is deep concern at the fact that the world economy continues to be marked by instability and by a whole series of negative phenomena caused by the economic crisis, whose consequences are felt, to a greater or lesser extent, by all countries. The economic situation of the developing countries has been particularly affected by that crisis. The great majority of those countries find that they are prevented from developing their economies and advancing along the road of economic and social progress because of their external indebtedness and the extremely high interest rates which they must pay, as well as the protectionism increasingly practiced in various forms by the developed countries.
As the Assembly knows, Romania has already put forward a series of proposals in this context. Romania, like many other countries, believes that in order to arrive at a global solution to the problems of underdevelopment, including the debt problem facing the developing countries, it is necessary to organize and begin within the United Nations genuine negotiations between the developing and the developed countries. Romania believes that within the framework of those negotiations agreement should be reached on a set of principles and arrangements for the global solution of the problem of the external debt of the developing countries, which would lead to: first, the cancellation of the debts of countries with a per capita income of $500 to $600, a large reduction in the debts of countries with a per capita income of $1,000 to $1,200 and a general reduction of 30 per cent to 50 per cent of the debts of all developing countries; secondly, the remainder of the debt being rescheduled on a long-term, not, as at present, a medium-term, basis, with a maturing period of three to five years; thirdly, interest rates being fixed at reasonable levels, while deducting from the remaining debt the excess payments made in recent years; fourthly, to the rescheduling of debts in such a way that the external debt servicing would not exceed 10 per cent to 15 per cent of the annual export revenues; and, finally, to the establishment, with the contributions of the developed countries, of a special fund from which to make new loans to developing countries at reasonable interest rates.
The adoption of such emergency measures and the need to restructure the international monetary and financial system make it necessary to convene an international monetary and financial conference, as proposed by the non-aligned countries. The system conceived in the light of the conditions and interests that prevailed 40 years ago and on the basis of prewar experience has become obsolete as a result of the great political and economic changes that have taken place in the world.
It is also necessary to restrain the present strong protectionist tendencies. Our country firmly believes that the developed countries should make a commitment not to introduce new restrictions and should adopt resolute measures to reduce and eliminate in accordance with a precise timetable those that are already in force. It is also necessary for all States to abstain from adopting for political or other reasons economic restrictions and sanctions incompatible with the norms and principles of international law and with the requirements of economic interdependence among all nations. Like other States, Romania favors the convening of a new round of multilateral trade negotiations aimed at the reduction of customs tariffs and the dismantling of non-tariff barriers.
There is reason to recall also that, in our day, where a major scientific and technological revolution is in full swing, the developing countries find that almost all the channels of access to modern technology are closed to them- Finding ways to revive and .intensity the transfer of technology to the developing countries, increasing their access to the achievements of science and technology, would allow them to accelerate their development and their economic potential and, implicitly, it would allow them to increase, for the benefit of all, their own participation in the world economic system.
The growing gap between the economic development and the prospects of the developed countries, on the one hand, and of the developing countries, on the other hand, makes determined action to stop the brain drain more imperative than ever. It is incumbent upon the General Assembly not only to keep this question before world public opinion, but also to work harder to build a framework for international co-operation which would avoid the harmful consequences of the drain of trained personnel from developing countries.
To place international economic relations on a new, sound and fruitful footing and to overcome the instability which characterizes those relations, it is clearly necessary to bring about radical, fundamental changes which would do away with underdevelopment and establish a new international economic order, in keeping with the requirements of progress in today's world.
The vital interests, present and future, of all the peoples of developed and developing countries urgently require that we give up selfish positions and get on with the settlement of these grave problems, while there is still time to control them and to solve them through talks. The dialog between the developed and developing countries carried out in a constructive, productive spirit in all negotiating bodies must be resumed as a matter of urgency and, finally, global negotiations must be started. Similarly, Romania has been and is in favor of a summit conference of the developing countries which would enable them to discuss ways of strengthening mutual co-operation and to develop a common strategy in their negotiations with the developed countries.
One cannot truly overcome the world economic crisis and ensure lasting large-scale recovery, as well as economic stability in the world, without resolving the problems of underdevelopment in all their complexity. The actual start of talks to achieve new relations in international co-operation based on equality, equity and mutual benefit constitute an overriding necessity, a proof of the capacity of States to resolve this fundamental contemporary problem and to lay the foundations for widespread and sustained progress, in harmony with the needs and immense possibilities of the world we live in, and in harmony with the requirements of economic stability and international politics.
Youth now represents an enormous social force for progress and peace which must resolutely have its say on all the major topics of international life. The young must above all act in close unity, side by side with their peoples and with the advanced democratic forces in the world, to curb the arms race and to achieve disarmament, particularly nuclear disarmament, in order to protect and strengthen peace.
As builders of tomorrow's world, the young are deeply interested in participating actively and responsibly in the discussion and solution of all problems upon which their future peace, progress and well-being depend. Questions dealing with the removal of social injustices, with the guarantee of fundamental rights to work, training, culture and education are closely linked to the life at status of youth in society.
Romania greatly appreciates the proclamation by the United Nations of International Youth Year, under the motto "Participation, Development, Peace". It
is an event of deep significance for the present and for the future of the younger generation in the world.
We must act in such a way that International Youth Year will be an important factor in uniting young people of the whole world to defend and exercise their fundamental right to create a free and happy life for themselves and to develop in a climate of true security, co-operation and peace.
It is our conviction that broad and representative participation in the United Nations World Conference for the International Youth Year, during this session of the General Assembly, will make it possible to debate the very substance of the major problems of the younger generation and to adopt, approve and implement guidelines for future programs devoted to youth, prepared by the United Nations Advisory Committee for International Youth Year.
During this session we shall celebrate the fortieth anniversary of the establishment of the United Nations, an event of such great scope and importance in international life. During the four decades of its existence, the United Nations has brought together almost all countries .In the world and has contributed to ensuring the necessary climate for peaceful coexistence and for the maintenance of dialog among States, in order to safeguard peace.
This anniversary provides us with a good opportunity for a realistic evaluation of the activities of the United Nations and for identifying new ways and concrete measures to increase its role and its contribution to the solution of the cardinal problems of humanity.
Increasing the contribution of all States to the debate and to the solution of the problems which concern mankind is an essential characteristic of contemporary political life. We see small and medium-sized countries, non-aligned countries and developing countries, all of which are highly interested in a policy of co-operation, independence and peace, asserting themselves more and more on the
world scene. It may be said that every State and nation whether large or snail, has a share in the responsibility for the fate of peace and of civilization, and its duty is to contribute to the cause of peace, detente and co-operation among peoples.
The United Nations must faithfully reflect the realities of today's world, and it must truly represent a forum for the entire international community. It must . provide the necessary framework allowing all States to speak their minds on an equal footing and to decide on the fate of the United Nations and of peace in the world. It therefore seems necessary to improve the activities of the United Nations and of other international bodies, making them more democratic.
Through the years, Romania has presented concrete proposals concerning fundamental guidelines for the activities of the United Nations. It has, with other countries, undertaken a series of initiatives to increase the contribution of the United Nations to the solution of current international problems and to strengthen its capacity for acting in harmony with the requirements of peace and security.
We continue to attach the greatest importance to improving the machinery of the United Nations in terms of the peaceful settlement of disputes within the possibilities provided by the United Nations Charter. Romania has put forward, in the spirit of the Declaration on the Peaceful Settlement of International Disputes adopted by the General Assembly in 1982, the proposal to establish within the United Nations a commission for good offices, mediation and conciliation. It is a proposal which this year was studied in depth within the Special Committee on the Charter of the United Nations and on strengthening the role of the United Nations. I should like to make it clear that this proposal is not intended to create new structures, but rather to define, in complete harmony with the spirit and provisions of the Charter and within the functions of the principal bodies of the
United Nations, a procedure within the Organization which would be permanently available to States and competent bodies of the United Nations, and through which interested countries could at any time go to a commission for good offices, mediation and conciliation, to settle conflicts through political means.

Romania believes that in order to strengthen peace and security and cooperation between nations it is particularly important to develop and strengthen good neighborliness between States, the subject of an item that appears on the agenda of the present session, as a result of a proposal by our country. He consider that at the present stage of debate on the matter we should proceed, within a framework to be decided without delay, to identify and clarify all the elements of good neighborliness, with a view to the drafting of an international document of the United Nations.
In our view, the Special Committee on the Charter of the United Nations and on the Strengthening of the Role of the Organization can play a very important and useful role. We believe that the Committee could be used more efficiently than it has been so far in considering and adopting effective measures aimed at strengthening the Organization's ability to take action.
In once again reaffirming Romania's deep commitment to the United Nations and to the purposes and principles of the Charter, adopted four decades ago, the Romanian delegation commits itself to work resolutely, in the spirit of the mandate given it by the President of the Republic, and in close collaboration with the delegations of other States, to contribute to the success of the present session, so that it may help bring about a turning point in international life, one that will make a change from tension and confrontation to detente and disarmament, to a policy of wide co-operation and understanding between States, so that reason and peace may reign on our planet.
